Citation Nr: 1228150	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-21 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for residuals, discectomy and attempted lumbar fusion with revision secondary to the service-connected residuals, gunshot wound (GSW), right knee, with degenerative changes.

4.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  Due to the veteran's residence, however, his claims folder remains under the jurisdiction of the RO in St. Petersburg, Florida. 

The veteran's claim for service connection for hypertension was remanded in March 2008, and April 2010.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's claim for service connection for hypertension was developed and was forwarded to the Board for adjudication in October 2010.  It appears from the Veteran's claims folder and Virtual VA file that the Veteran had been pursuing several additional claims subsequent to the service connection claim for hypertension.   In that regard, the RO issued a May 2009 rating decision on four issues, entitlement to a disability rating in excess of 50 percent for PTSD; entitlement to a rating in excess of 30 percent for GSW of the right knee; entitlement to service connection for residuals, discectomy and attempted lumbar fusion; and entitlement to TDIU.  The record also reflects that the Veteran filed a timely Form 9 with respect to the RO's denial of the claims for a rating in excess of 50 percent for PTSD, entitlement to service connection for residuals, discectomy and attempted lumbar fusion; and entitlement to TDIU.  However, with respect to these additional issues, while the May 2009 rating decision can be accessed on Virtual VA, and the statement of the case (SOC) and substantively appeal were received in November 2011, there is no copy of the original claim or notice of disagreement (NOD), and there are VA records that were received by the RO prior to the return of the matter to the Board.  Consequently, all issues must be remanded for the issuance of another SSOC that considers all of the evidential evidence since the last SOC/SSOC.  38 C.F.R. §§ 19.31, 19.37 (2011).  

While the case is in remand status, the RO should also associate the original claim, the NOD, and any other relevant non-Virtual VA file documents and records that are not currently contained within the Veteran's claims folder.

Finally, the record reflects that the Veteran was last examined for his hypertension claim in June 2010.  Given that the Veteran has been treated for hypertension since that examination and there appear to be approximately one year of VAMC medical records which have been added to the record since June 2010, the Board finds that the claims file should be provided to the June 2010 VA examiner for additional  medical opinions.

Accordingly, the case is REMANDED for the following action: 


1.  Appropriate action must be taken to associate the original claims for a rating in excess of 50 percent for PTSD, entitlement to service connection for residuals, discectomy, and entitlement to TDIU, the NOD with respect to these claims, and any other non-Virtual VA file documents and records that are not currently associated with the Veteran's claims folder. 

2.  Additional medical records dated on and after June 2010 should be sent to the same examiner who examined the Veteran during the June 2010 VA hypertension examination.  The examiner should be afforded another opportunity to review the claims file and considering the additional evidence and provide additional opinions as to whether his hypertension was related to service, a period of one year after service, or was caused or aggravated by his service-connected diabetes mellitus.  The Board emphasizes that a detailed rationale for the opinion is necessary.  

3.  If, and only if, the same examiner is no longer available to supplement her opinions from the June 2010 VA examination, the Veteran should be afforded a new VA examination by an individual with the appropriate expertise in order to determine whether his hypertension is related to service or his service-connected diabetes mellitus.  The expanded claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently shown hypertension is related to service, a period of one year after service, or is caused or aggravated by his service-connected diabetes mellitus.  (In this regard, to be aggravated is to undergo an increase in severity that is proximately due to or the result of diabetes mellitus.)  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



